         Case 2:20-cv-01206-JJT-MHB Document 29-1 Filed 09/23/20 Page 1 of 10

                                MARICOPA COUNTY SHERIFF’S OFFICE
                                     POLICY AND PROCEDURES
                          Subject                                                                 Policy Number

                                EMERGENCY AND PURSUIT                                                CP-4
                                                                                                  Effective Date
                                      DRIVING                                                       08-31-18
Related Information                                         Supersedes
              CRITICAL POLICY                                                 CP-4 (11-17-15)
CP-1, Use of Force
GH-2, Internal Investigations
GJ-35, Body-Worn Cameras

PURPOSE

The purpose of this Office Policy is to establish criteria to assist deputies in weighing the reasonable need for
emergency or pursuit driving against the safety of persons involved.

POLICY

It is the policy of the Office to operate authorized emergency vehicles, to apprehend those who commit illegal
acts, while maintaining due regard for the safety of employees, suspects, and members of the public.

DEFINITIONS

Authorized Emergency Vehicles: Law enforcement vehicles, fire vehicles, ambulances, and emergency vehicles
of the state, counties, municipalities, or public service corporations, as designated by local authorities.

Blue Team: The Early Identification System (EIS) application that allows employees and supervisor to record
information in a database regarding incidents, performance, and conduct. The information from Blue Team is
transferred to the IA Pro Early Identification case management system.

Boxing-In: The surrounding of a suspect’s vehicle with pursuit vehicles, which are then slowed to a stop along
with the suspect’s vehicle.

Deputy: For the purpose of this Office Policy, any sworn law enforcement officer employed by the Office, and
reserve deputies with car commander status.

Early Identification System (EIS): A system of electronic databases that captures and stores threshold events to
help support and improve employee performance through early intervention and/or to identify problematic
operating procedures, improving employee performance, identifying detrimental behavior, recognizing
outstanding accomplishments, and to improve the Office's supervisory response. The computerized relational
database shall collect, maintain, integrate, and retrieve information gathered in order to highlight tendencies in
performance, complaints, and other activities. The database allows the Office to document appropriate identifying
information for involved employees, (and members of the public when applicable), and the actions taken to
address the tendencies identified. Blue Team, the EIS Dashboard, IAPro, and EIPro are applications of EIS.

Early Intervention Unit (EIU): The EIU is part of the Bureau of Internal Oversight. The EIU is responsible for the
implementation, maintenance, and operation of the EIS and for providing training and assistance to the EIS users. The
unit conducts data analysis, data input, and review of activities exceeding thresholds to address potentially
problematic conduct or operating procedures. The Office shall ensure there is sufficient staff to facilitate EIS input
and training.
         Case 2:20-cv-01206-JJT-MHB Document 29-1 Filed 09/23/20 Page 2 of 10

Policy CP-4, Emergency and Pursuit Driving                                              Effective Date: 08-31-18

Emergency Driving: A deputy responding to life-threatening circumstances, a violent or potentially violent crime
or other felony in progress, or engaging in pursuit driving, while operating an authorized emergency vehicle.
While responding to emergencies, deputies are granted statutory exemptions from the observance of speed limits
and other direction, control, and parking regulations, so long as they do not unduly endanger life or property. A
deputy is never relieved from the duty to drive with due regard for the safety of all persons.

Exigent Circumstances: The sum of the conditions and information available in any event which, taken in their
totality, dictate a need for immediate action.

Hazardous Conduct: A person’s behavior or actions that are deemed dangerous, unpredictable, or likely to cause
physical injury or death, to themselves or others.

Primary Unit: Normally the authorized law enforcement emergency vehicle and deputy initiating a pursuit, but
always the authorized law enforcement emergency vehicle and deputy directly behind, and in immediate pursuit
of, the fleeing vehicle.

Pursuit Driving: An active attempt by a deputy operating an authorized emergency vehicle, with activated
emergency equipment, to apprehend a fleeing vehicle and its occupants, who are aware of the attempt, resist
apprehension through failure to stop, and employ evasive driving tactics.

Pursuit Immobilization Technique (PIT): Physical vehicle-to-vehicle contact initiated by the operator of the
pursuing vehicle against the suspect vehicle for the purpose of causing it to deviate from its intended direction of
travel, thereby terminating the suspect’s flight. Only personnel specifically trained in this tactic shall use it.

Ramming: The deliberate act of hitting a suspect’s vehicle with a pursuit vehicle for the purpose of functionally
damaging or forcing the suspect’s vehicle off of the roadway, in an attempt to terminate the pursuit. This tactic is
to be used only when a suspect has committed, or is committing, a felony involving serious injury or death, and
there is a substantial risk of serious injury or death to others, if apprehension is delayed.

Roadblock: A restriction of the flow of traffic on a single roadway in order to contain or terminate a vehicular
pursuit. It may be a planned activity involving a large number of deputies, or a tactical technique when personnel
and equipment are limited, or the suspect has only one likely avenue of escape. There are two basic levels of
roadblocks:

        A.      Level 1 Roadblock: Accomplished through the use of equipment such as lightweight barricades,
                tire deflation devices, pylons, or flares, which would cause little or no damage if a vehicle were to
                strike them. The equipment is placed in the road for the purpose of stopping, diverting, or
                disabling an approaching vehicle.

        B.      Level 2 Roadblock: Accomplished by physically blocking the road with a fully marked patrol
                vehicle or heavy materials, for the purpose of stopping, diverting, or disabling an approaching
                vehicle. This roadblock is used only when a suspect has committed, or is committing, a felony
                involving serious injury or death, and there is a substantial risk of serious injury or death to
                others, if apprehension is delayed.

Secondary Unit: The authorized law enforcement emergency vehicle and deputy closest behind the primary unit
and approved by a supervisor as the unit responsible for providing immediate assistance to the primary unit during
a pursuit.

Support Unit: Any authorized law enforcement emergency vehicle and deputy, not actively involved in the
pursuit as the primary or secondary unit, which is available to offer assistance during or after the pursuit if
required and approved by a supervisor.

2
           Case 2:20-cv-01206-JJT-MHB Document 29-1 Filed 09/23/20 Page 3 of 10

    Policy CP-4, Emergency and Pursuit Driving                                        Effective Date: 08-31-18

    PROCEDURES

    1.    Completion of Approved Training: All employees must successfully complete approved training before
          employing any of the authorized equipment or techniques approved by the Office. Guidelines for the use
          and application of equipment and techniques are taught during training and should be followed. All
          required certifications and re-certifications will be obtained, as specified in the TheHUB. Techniques
          include, but are not limited to, a PIT maneuver.

    2.    The Decision to Engage in Emergency Driving: The decision to engage in emergency driving shall
          ultimately be left to the discretion of the individual deputy. However, in order to justify emergency
          driving, the deputy must be responding to a life-threatening situation, a violent or potentially violent
          crime, or other felony in progress or engaging in pursuit driving. When deciding to initiate or continue
          emergency driving, deputies shall consider factors including, but not limited to, the following:

          A.     Traffic volume;

          B.     Time of day;

          C.     Weather and roadway conditions;

          D.     The type of call being answered; and

          E.     The potential hazard or liability to themselves and the public.

    3.    Emergency Driving Procedures: When engaged in emergency driving, the deputy shall place the body–
          worn camera in Event Mode, as specified in Office Policy GJ-35, Body-Worn Cameras. A siren shall be
         sounded and emergency lights must be displayed on the authorized emergency vehicle.

          A.     If the provisions of this Office Policy have been considered, deputies engaged in emergency
                 driving are permitted by statute to do any of the following, provided due regard for the safety of
                 all persons is considered:

                 1.      Park or stand, irrespective of the traffic code;

                 2.      Exceed the posted speed limit;

                 3.      Disregard regulations governing direction of movement or turning in specified directions;
                         and

                 4.      Proceed with extreme caution through a red traffic signal or stop sign, but only after
                        coming to a complete stop before entering any intersection to ensure, beyond any doubt,
                         that the intersection is clear and that all other traffic has yielded the right-of-way.
                         Emergency driving does not relieve deputies from the duty to drive with due regard
                         for the safety of all persons.

          B.     Emergency lights may be used without a siren when approaching the scene of a crime in progress,
                 but only when it is safe to do so.

         C.     Deputies shall not operate sirens in manual mode in order to temporarily silence the siren.

          D.     Operators of vehicles not equipped with emergency lights and sirens shall not engage in
                 emergency driving.

                                                                                                                 3
           Case 2:20-cv-01206-JJT-MHB Document 29-1 Filed 09/23/20 Page 4 of 10

    Policy CP-4, Emergency and Pursuit Driving                                          Effective Date: 08-31-18

    4.    Pursuit Driving: The decision to engage in pursuit driving shall be made by the deputy who is attempting
          to apprehend the occupants of the fleeing vehicle. The deputy shall consider the risk of the known
          offenses and the duty to apprehend the offenders against the potential danger to the public. The deputy
          shall place the body-worn camera in Event Mode and continually evaluate the situation to determine the
          benefit or risk involved, and whether to continue or terminate the pursuit.

         A.      Deputies MAY initiate a pursuit if any of the occupants in the suspect vehicle are known to have
                  committed a violent criminal offense, such as aggravated assault or armed robbery.

         B.      Deputies who attempt to stop a motorist for a traffic or non-violent criminal violation, and the
                  suspect vehicle or any of its occupants are not exhibiting or have not previously exhibited
                  hazardous conduct, shall not initiate a pursuit based solely on the fact that the occupants in the
                  suspect vehicle commence hazardous driving after the attempted stop and the suspect vehicle
                  flees.

         C.      Deputies who attempt to stop a motorist for continuous hazardous or reckless driving shall not
                  initiate a pursuit if the vehicle stop was unsuccessful.

          D.      Factors to be considered by the pursuing deputy in making such a decision include, but are not
                  limited to, the following:

                  1.      Pedestrians in or approaching the roadway;

                  2.      Unreasonable hazards to the general public when entering a populated or congested area;

                  3.      Adverse road and weather conditions;

                  4.      Traffic volume;

                  5.      Type and size of roadway;

                  6.      The ability to maintain radio contact;

                  7.      Whether the suspects can be identified and future apprehension can be accomplished, and
                          there is no imminent danger to the public;

                  8.      The performance capabilities of the pursuit vehicle;

                  9.      The nature of the alleged violation; and

                  10.     The suspect’s inability to safely control his vehicle, thereby posing increased risk to the
                          public if not apprehended.

   5.    Pursuing Motorcycles, Side by Side (SxS), Utility Task Vehicle (UTV) and All-Terrain Vehicles
          (ATV): Due to the risk of serious physical injury or death of the motorcycle or ATV operator, passengers,
          or the general public, pursuits shall not be initiated unless the subjects are known to have committed a
          violent criminal offense, such as aggravated assault or armed robbery.

    6.    Responsibilities of Pursuing Units: The types of units involved in a pursuit and their responsibilities
          shall be as follows:



    4
       Case 2:20-cv-01206-JJT-MHB Document 29-1 Filed 09/23/20 Page 5 of 10

Policy CP-4, Emergency and Pursuit Driving                                        Effective Date: 08-31-18

      A.     Pursuits should be limited to a primary unit and a secondary unit. However, the number of units
             involved may be determined by the supervisor, to accommodate the situation.

             1.     The primary unit’s responsibilities shall be as follows:

                    a.      Activate the authorized emergency vehicle’s siren and emergency lights
                            immediately.

                    b.      Advise the Communications Division of the following:

                            (1)     The unit identifier;

                            (2)     The statement “I am in pursuit;”

                            (3)     The location, direction of travel, and speed of the fleeing vehicle;

                            (4)     A description of the fleeing vehicle;

                            (5)     The known law violation or reason for the pursuit;

                            (6)     The number of occupants and, when available, their approximate
                                    description; and

                            (7)     If the pursuit is not quickly terminated, whether or not an air unit is
                                    needed.

                    c.      Evaluate critical information regarding the pursuit, such as traffic conditions and
                            hazards to deputies.

             2.     The secondary unit’s responsibilities shall be as follows:

                    a.      Activate the authorized emergency vehicle’s siren and emergency lights
                            immediately;

                    b.      Advise the Communications Division of the unit identifier and that the unit is
                            participating in the pursuit as the secondary unit;

                    c.      Follow the primary unit at a safe distance;

                    d.      Take over routine radio transmissions to the Communications Division during the
                            pursuit, thus freeing the primary unit to concentrate on driving; and

                    e.      Assume the primary pursuit position should the primary unit be unable or
                            unauthorized to continue.

      B.     Support units may assist in or actively join a pursuit only at the direction of a supervisor. A
             caravan of support units behind the pursuit is strictly prohibited. Support units shall have the
             following responsibilities:

             1.     Advise the Communications Division of their unit identifier and their involvement in the
                    pursuit;

             2.     Maintain a safe distance from the primary and secondary units;
                                                                                                             5
       Case 2:20-cv-01206-JJT-MHB Document 29-1 Filed 09/23/20 Page 6 of 10

Policy CP-4, Emergency and Pursuit Driving                                          Effective Date: 08-31-18

             3.      Assume the role of the primary or secondary unit if one of these units is unable or
                     unauthorized to continue the pursuit;

             4.      Activate emergency lights and sirens only when maintaining a mobile or stationary
                     support position and it becomes necessary to warn other drivers and pedestrians of the
                     approaching pursuit; and

             5.      Adhere to the provisions of the traffic code when emergency lights and sirens are not
                     activated.

      C.     Air support should be requested by the primary unit, or the supervisor, in all pursuits not quickly
             terminated.

             1.      When the aircrew makes visual contact with the fleeing vehicle, the aircraft shall become
                     the primary unit, and shall take over radio transmissions.

             2.      The air unit shall advise pursuing ground units that they have the fleeing vehicle in sight.
                     Upon being so advised, pursuing ground units shall drop back and deploy for
                     apprehension while proceeding at a lower speed.

             3.      The aircrew shall inform ground units of hazards, congested areas, or other factors that
                     may endanger the safety of the deputies or the public, and coordinate ground unit
                     movement to an eventual apprehension of the fleeing vehicle, as directed by the
                     supervisor.

      D.     Upon notification of a pursuit in progress, the immediate supervisor shall assume responsibility
             for the management and control of the pursuit until its termination, including the apprehension of
             the suspect, and the completion of all necessary paperwork.

             1.      The supervisor shall manage the pursuit, and take any and all necessary action to ensure
                     compliance with this Office Policy.

             2.      The supervisor shall ensure that no more than the required or necessary units are involved
                     in the pursuit. The assignment of additional units shall be based on the following factors:

                     a.      The nature of the known law violation or the reason for the pursuit;

                     b.      The number of suspects and any known propensity for violence;

                     c.      The number of deputies in the pursuit vehicles;

                     d.      Any damage to the assigned primary and secondary vehicles or injuries to the
                             deputies; and

                     e.      Any other clear and articulable facts that would warrant the increased hazards
                             caused by numerous pursuit vehicles.

             3.      The supervisor shall determine whether an aircraft has been requested, if available.

             4.      The supervisor shall direct the positioning of units for apprehension.



6
       Case 2:20-cv-01206-JJT-MHB Document 29-1 Filed 09/23/20 Page 7 of 10

Policy CP-4, Emergency and Pursuit Driving                                          Effective Date: 08-31-18

             5.       The supervisor shall decide when a pursuit should be terminated. If, in the supervisor’s
                      judgment, the necessity of apprehension is outweighed by the risks created by pursuit
                      driving, then the supervisor shall terminate the pursuit.

             6.       The supervisor shall proceed to the termination point of the pursuit and provide direct
                      supervision.

             7.       The supervisor shall provide training and review, in the subject matter of this Office
                      Policy, to ensure that subordinates are able to make appropriate decisions regarding
                      emergency or pursuit driving.

      E.     Only in exigent circumstances shall an unmarked, authorized law enforcement emergency
             vehicle, equipped with emergency lights and sirens, initiate or become involved in a pursuit.
             When a marked, authorized emergency vehicle enters a pursuit initiated by an unmarked,
             authorized emergency vehicle, the marked vehicle shall become the primary unit, and the
             unmarked vehicle shall slow down to a safe operating speed, turn off emergency lights and siren,
             and follow the pursuit to the point of termination. Office vehicles, marked or unmarked, not
             equipped with emergency lights and sirens, shall not become involved in pursuit driving in any
             capacity.

      F.     The operator of an authorized emergency vehicle which has non-employee passengers, such as
             Cadets, public observers, or prisoners, shall initiate or become involved in a pursuit only if, the
             pursued suspect has committed, or is committing a felony involving serious injury or death, and
             there is a substantial risk of death or serious injury to others if apprehension is delayed. The
             immediate danger to any passengers presented by involvement with the pursuit cannot be justified
             once another unit becomes available to take up the pursuit. Therefore, he shall completely
             terminate involvement in the pursuit as soon as another unit is available to take up the pursuit.

7.    Pursuit Termination: Pursuit may be terminated by either the primary unit or a supervisor.

      A.     Pursuits shall be terminated immediately when:

             1.       The risks and dangers to the public, deputies, and suspects, posed by continued pursuit
                      are greater than the need for capture, based on the factors specified in this Office Policy;

             2.       A supervisor or commander orders the pursuit terminated;

             3.       The distance between the primary unit and the fleeing vehicle is such that further pursuit
                      would prove futile; or

             4.       The primary unit loses visual contact with the suspect for an extended period of time, no
                      less than 15 seconds. Deputies may continue to search for the vehicle; however, they
                      must do so at a safe operating speed.

      B.      Deputies ordered to terminate a pursuit shall immediately turn off all emergency equipment and
              reduce their speed to a safe operating level.

      C.      The termination of a pursuit does not prohibit following a vehicle at a safe distance and speed, or
              remaining in an area to reinitiate a pursuit, if the opportunity and conditions permit.

8.    Communications Division Responsibilities: In situations involving pursuits, the Communications
      Division shall:

                                                                                                                7
       Case 2:20-cv-01206-JJT-MHB Document 29-1 Filed 09/23/20 Page 8 of 10

Policy CP-4, Emergency and Pursuit Driving                                            Effective Date: 08-31-18

      A.      Clear the radio frequency when emergency traffic is broadcast by a pursuing unit or assign an
              alternate channel;

      B.      Immediately inform the patrol supervisor that a pursuit has been initiated and advise him of
              pursuit information, including speed, direction of travel, traffic conditions, and reason for
              attempted stop;

      C.      Dispatch support units at the request of the patrol supervisor monitoring the pursuit;

      D.      Perform a vehicle registration and warrant check on the fleeing vehicle and a warrant checks on
              the registered owner and occupants, if possible;

      E.      Provide all involved units with necessary information and continue to accurately relay and update
              this information for the duration of the pursuit;

      F.      Notify other agencies when pursuit may extend into their jurisdiction, and specify whether
              assistance is or is not requested by the pursuing or supervising units, if it is, specify the type of
              assistance requested; and

      G.      Upon notification of another agency pursuit entering Office jurisdiction, the Communications
              Division shall immediately ascertain from the pursuing agency the known law violation or reason
              for the pursuit, the number of other-agency units involved in the pursuit, and whether they are
              requesting assistance. The Communications Division shall then notify the Office patrol supervisor
              and assisting units so an appropriate decision can be made.

9.    Assisting Another Agency: Office units shall not become involved in other-agency pursuits unless
      requested to do so by that agency. However, there is one EXCEPTION, if the other-agency vehicle in
      pursuit is a one-man unit, and there is no secondary unit, then Office units may become involved in the
      pursuit, with the permission of a supervisor. This action shall not extend past the boundaries of Maricopa
      County, unless authorized by a supervisor. Upon the arrival of a second other-agency unit, the MCSO
      deputy shall discontinue the pursuit, unless the supervisor approves continuation at a reduced
      speed.

10.   Roadblocks: When used in compliance with the following guidelines, roadblocks may be used to stop a
      pursued vehicle:

      A.      Level 1 Roadblocks may be employed without supervisory approval prior to use. However, the
              pursuit supervisor shall be notified of the use of a Level 1 Roadblock as soon as possible. The
              following additional restrictions apply only to tire deflation devices:

              1.      Tire deflation devices shall be deployed only by deputies who have successfully
                      completed the required training.

              2.      Tire deflation devices are most effective when deployed on paved road surfaces, but may
                      be used on any hard surface. They shall not be deployed in loose gravel, mud, or similar
                      soft surfaces, and shall be removed from the roadway, as soon as possible, after the
                      suspect’s vehicle has passed.

              3.      Tire deflation devices shall not be deployed against a motorcycle, SxS, UTV, or ATV
                      unless the use of deadly force is justified.



8
               Case 2:20-cv-01206-JJT-MHB Document 29-1 Filed 09/23/20 Page 9 of 10

        Policy CP-4, Emergency and Pursuit Driving                                             Effective Date: 08-31-18

               B.      A Level 2 Roadblock may be employed if the pursued suspect has committed, or is committing, a
                       felony involving serious injury or death, and there is a substantial risk of death or serious injury to
                       others if apprehension is delayed. When practical, supervisor approval shall be obtained prior to
                       the use of a Level 2 Roadblock. The use of private vehicles or equipment in such a roadblock is
                       prohibited.

        11.    High Risk Maneuvers: Due to the high risk of injury to the deputies, pursuing units shall not engage in
               ramming, use of the PIT, or boxing-in a suspect vehicle, unless the pursued suspect has committed, or is
               committing, a felony involving serious injury or death, and there is a substantial risk of death or serious
               injury to others if apprehension is delayed. Supervisory approval shall be obtained prior to the use of these
               tactics.

        12.    Pursuing a Vehicle into Another Jurisdiction: When a pursuit extends into another law enforcement
               agency’s area of responsibility, the supervisor shall determine if the pursuit should continue or whether
               the other agency should be asked to assume the pursuit. The distance involved, the pursuing deputy’s
               familiarity with the new area, and the seriousness of the violation shall be considered.

               A.      If a pursuit is assumed by another agency, the initiating deputy shall proceed to the termination
                       point, if within a reasonable distance, to provide information which may be required for arrest.

               B.      In all cases, the Communications Division shall ensure that the appropriate agencies are advised
                       when a pursuit crosses jurisdictional boundaries.

        13.    Required Documentation:

               A.      The supervisor shall ensure that, in all cases, every deputy whose vehicle had been the primary
                       unit for any portion of a pursuit completes a Vehicle Pursuit Report within Blue Team. When a
                       deputy uses a PIT maneuver, or deliberately rams a suspect’s vehicle, a Use of Force Report
                       within Blue Team shall be completed, as specified in Office Policy CP-1, Use of Force.

              B.      The Vehicle Pursuit Report and any associated Incident Reports (IRs) or other documents related
                       to the pursuit shall be forwarded through the chain of command through Blue Team to the
                       appropriate bureau chief. The bureau chief may ask deputies and supervisors involved to submit a
                       memorandum concerning the pursuit.

               C.      Upon completion of his review, the bureau chief shall forward the EIS Blue Team entry to the
                       Early Intervention Unit (EIU).

               D.      The EIU shall forward the Vehicle Pursuit Report and all other documentation in the EIS Blue
                       Team entry to the Pursuit Review Committee (PRC).

               E.      Upon completion of the Pursuit Review Committee’s review, the PRC shall return the entry to the
                       EIU for storage and retention.

               F.      If any misconduct or violations of Office Policy are discovered at any stage of the review process,
                       actions shall be taken, as specified in Office Policy GH-2, Internal Investigations.

        14.    Training Division Responsibilities: The Training Division shall be responsible for developing,
               monitoring, and implementing training programs in vehicle pursuit and emergency driving for deputies
               and supervisors.
        15.   Pursuit Review Committee: The Pursuit Committee is comprised of a sworn lieutenant and sworn
               designated personnel who review body-worn camera video of pursuits to identify any policy or training

                                                                                                                            9
      Case 2:20-cv-01206-JJT-MHB Document 29-1 Filed 09/23/20 Page 10 of 10

Policy CP-4, Emergency and Pursuit Driving                                    Effective Date: 08-31-18

      deficiencies. Upon completion of the review, the PRC submits a completed report to the EIU. The PRC
      does not hold hearings or impose discipline.




10
